Bartlett, J.
The defendants sought to interpose a supplemental answer, alleging the rendition of a judgment after the commencement of this action, which determined the matters in controversy between the parties to this suit, or a portion of such matters. In opposition to the motion, the judgment roll in the action referred to in the proposed supplemental answer was produced and read; and the application was denied, for the reason that the issues involved in the other case were not the game as those involved herein, and because there was no such privity between the plaintiff in that case and the plaintiff in this as would make that judgment binding herein. This action is brought to recover the possession of 700 shares of capital stock of the ElectroGraphic Manufacturing Company, together with certain dividends paid thereon. The plaintiff derives such title as she has to this stock from one Charles B. Hall. The judgment which the defendants seek to set up by way of supplemental answer was rendered in a suit against them by Hall, and in his complaint in that suit Hall expressly alleges that before the commencement of that action he assigned and transferred to Alice M. Barrowcliffe 700 shares of the stock of the Electro-Graphic Manufacturing Company. From this allegation it is evident, therefore, that the plaintiff in the present action acquired her title to the 700 shares of stock which constitute the subject-matter *229of this litigation before the beginning of the suit wherein the judgment was rendered of which the defendants now desire to avail themselves as a bar. Under these circumstances, it is impossible to perceive any theory on which that j udgment can be deemed binding upon the present plaintiff, or can be held to affect her rights. If Hall had transferred his interest in the stock to her subsequent to the rendition of a judgment in a suit between him and the defendants, which judgment had established some rights in such stock on the part of the defendants, this plaintiff would perhaps have taken the stock subject to those rights; but she cannot be affected by any adjudication with reference to the stock in a suit instituted by her assignor after he had wholly parted with his interest therein. It being thus apparent that the judgment, even if pleaded by way of supplemental answer, could, avail nothing to the defendants, their motion was properly denied, and the^order denying it should be affirmed, with costs and disbursements. All concur.